internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x name of scholarship program y location of scholarship recipients z dollars dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called x the purpose of x is to identify graduating high school students and current college or graduate students in the metropolitan area of y who need funds in order to attend college or graduate school and pay for tuition books education related fees supplies and equipment including computers and software you will make x known by contacting the principals of various high schools in the y area you will also send announcement letters to deans of colleges and universities in the same geographical area to be brought to the attention of interested students the following criteria will be applied in the selection of scholarship recipients of x a applicants’ academic record high school students who have a grade point average prior to application college or graduate students who maintain a grade point average for completed semesters by the due_date of the application leadership capability evidenced by participation in extra-curricular activities information demonstrating financial need applicant’s desire to pursue mathematics science and the performing arts may be considered although such is not a requirement to receive the scholarship the number of scholarships you will award will be determined by the availability of funds as determined by the board_of directors and the number of qualified applicants you will give scholarships annually with a total award amount of z dollars the z dollar amount will be divided by the number of scholarship recipients awarded for each given year the scholarship recipients will be chosen by a member scolarship committee selected by your board_of directors no family members of the directors or scholarship committee or employees of your foundation are eligible to apply for scholarships you will implement the following in regards to x you will select the members of the scholarship committee who will be involved in setting the criteria for selection of scholarship recipients you will elect a replacement committee member if a committee member can no longer serve or resigns from the board_of directors you will pay tuition and fees directly to the institution after receiving confirmation that the award recipient is actively enrolled in the institution for the semester you will pay the expenses when paid receipts are submitted and the scholarship committee believes it is a legitimate expense that will contribute to the recipients’ academic success you will require scholarship recipients to submit a copy of their transcript to the scholarship committee within days after semester grades are announced you will keep records for years of all applications submitted and copies of the grant award letters sent to award recipients you will keep copies of transcripts and any other documentation that is submitted to the scholarship committee sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service d n a this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours holly o paz director exempt_organizations rulings and agreements
